DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 122A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The specification recites “the clamping surface 18” and “the bearing surface 18”; however, both statements cannot be correct.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0207389, Rigollet.
	In regards to claim 1, in Figures 7C and 8B along with paragraphs detailing said figures, Rigollet discloses a clamping system for connecting a first tube (2) and a second tube (1), said first and second tubes including facing ends having clamping surfaces projecting relative to cylindrical outer surfaces of said first and second tubes, 

	In regards to claim 6, in Figures 7C and 8B along with paragraphs detailing said figures, Rigollet discloses an annular space is arranged between the second sidewall and the washer, and the foldable retaining finger extends from the washer towards the first sidewall and beyond the first sidewall.
	In regards to claim 7, in Figures 7C and 8B along with paragraphs detailing said figures, Rigollet discloses the washer has elastically deformable pre-mounting tabs capable of, in an unclamped state of the belt, retaining the collar relative to the second tube when a bearing surface of said second tube is engaged with the internal recess.
	In regards to claim 8, in Figures 7C and 8B along with paragraphs detailing said figures, Rigollet discloses the washer carries at least one additional foldable retaining finger having a retaining portion capable of cooperating with the clamping surface of one of the first or second tubes in an unclamped state of the collar.
	In regards to claim 9, in Figures 7C and 8B along with paragraphs detailing said figures, Rigollet discloses the additional foldable retaining finger is capable of, from an initial position in which the retaining portion of the additional foldable retaining finger is at a rest distance from the axis of the belt, plastically folding manually towards the axis of the belt so as to bring the retaining portion of the additional foldable retaining finger closer to the axis of the belt.
Allowable Subject Matter
Claims 11-18 are allowed.
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose an assembly comprising a first tube having, in the vicinity of a free end thereof, a clamping surface projecting relative to a cylindrical outer surface and a retaining projection located on another side of the clamping surface relative to the free end; and a clamping system comprising a collar having a belt capable of clamping around said clamping surface and a washer supported by the collar, the belt having an axis and comprising a first sidewall, a second sidewall and an internal recess capable of receiving the clamping surfaces which are delimited between said first and second sidewalls, the washer carrying at least one foldable retaining finger having a free end portion projecting axially beyond a first edge of the belt over a distance sufficient to allow manual manipulation thereof, said free end portion having a retaining edge configured, when said free end portion is folded towards the axis of the belt, to be retained outside the belt by said retaining projection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679